Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 21-31, in the reply filed on 11/08/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-31 are rejected under 35 U.S.C. 102 (a)(1)/102(a)(2) as being anticipated by Baghdasarian et al. (US Patent No. 6,424,314, hereby referred as Baghdasarian).
Regarding claim 27, 
Baghdasarian teaches;
A system, for shipping an antenna, comprising (figure 3 and 6):   
a package (figure 3);   
an antenna (antenna reflector 10);   
a folding mechanism for configuring the antenna into at least one of a first configuration and a second configuration; wherein when in the first configuration, the antenna is configured for operational use; wherein when in the second configuration, the antenna is configured for shipping in the package (see figure 6a and 6b, the antenna reflector is folded in the housing for shipping or folding status and when outside of the housing for unfolding status for operation. See folding mechanism 30); 
wherein the folding mechanism facilitates configuring of the antenna, as received in the second configuration, into the first configuration (figure 6); 
a second folding mechanism; and wherein the second folding mechanism facilitates vertical rotation of at least one antenna element; wherein, when configured in the folded state, the antenna occupies a smaller volume than when in the unfolded state (figure 6, the second vertical folding mechanism 31); wherein the package further comprises a single package (single package of figure 3); and wherein the antenna includes a backing structure having a backing structure width (figures 3 and 6, reflector antenna and the backing structure behind the reflector, feed arm 18).   

Regarding claim 28, 
Baghdasarian teaches;
Wherein the antenna has overall antenna dimensions; wherein a depth dimension of the overall antenna dimensions (the antenna reflector 10 as shown in figure 3), when the antenna is configured in the second configuration, is dominated by the backing structure width (figure 3 and 6, the backing structure which is behind the reflector antenna 10 and the configuration as shown in figure 6).  

Regarding claim 29, 
Baghdasarian teaches;
Wherein the antenna comprises a reflector; wherein dimensions of the reflector include a reflector height, a reflector length, and a reflector width; and wherein a depth of the antenna, when the antenna is configured in the first configuration, is dominated by a reflector width (the antenna reflector 10 as shown in figure 3. The configuration as shown in figure 6).

Regarding claim 30, 
Baghdasarian teaches;
Wherein the antenna, when locked in the unfolded state, is capable of withstanding static loads and dynamic loads (the antenna reflector 10 as shown in figure 3).   

Regarding claim 31, 
Baghdasarian teaches; 
Wherein the single package is configured to contain a feed arm for the antenna (the single package in figure 3 and feed arm 18 for the antenna 10 as shown in figure 6).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Baghdasarian et al. (US Patent No. 6,424,314, hereby referred as Baghdasarian) in view of Clark (US Patent No. 5,929,817).
Regarding claim 1, 
Baghdasarian teaches;
A system, for shipping an antenna, comprising (figure 3 and 6): 
a package (figure 3); 
an antenna (antenna reflector 10); 
a folding mechanism for configuring the antenna into at least one of a first configuration and a second configuration; wherein when in the first configuration, the antenna is configured for operational use; wherein when in the second configuration, the antenna is configured for shipping in the package (see figure 6a and 6b, the antenna reflector is folded in the housing for shipping or folding status and when outside of the housing for unfolding status for operation. See folding mechanism 30).

Baghdasarian does not disclose; 
A locking apparatus configured for securing the antenna in either the first configuration or the second configuration; and wherein the folding mechanism and the locking mechanism facilitate configuring of the antenna, as received in the second configuration, into the first configuration.

However, Clark teaches;
A locking apparatus configured for securing the antenna in either the first configuration or the second configuration; and wherein the folding mechanism and the locking mechanism facilitate configuring of the antenna, as received in the second configuration, into the first configuration (see Col. 2, lines 57-67 for teaching a locking apparatus. See figure 1 configuration and figure 2 or 5 configuration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a teaching of locking apparatus as taught by Clark, into Baghdasarian, in order to provide a better stability for the antenna system. 

Regarding claim 2, 
Baghdasarian teaches;
A second folding mechanism; and wherein the second folding mechanism facilitates vertical rotation of at least one antenna element; a second locking apparatus; wherein the second locking apparatus facilitates locking of at least one antenna element in at least one of a folded state and an unfolded state; and wherein, when configured in the folded state, the antenna occupies a smaller volume than when in the unfolded state (figure 6, the second vertical folding mechanism 31).  

Baghdasarian does not disclose; 
A second locking apparatus.

However, Clark teaches;
A second locking apparatus (The Examiner asserts than providing a locking apparatus is well known. For example, see Col. 2, lines 57-67 for teaching a locking apparatus).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a teaching of locking apparatus as taught by Clark, into Baghdasarian, in order to provide a better stability for the antenna system. 

Regarding claim 3, 
Baghdasarian teaches;
Wherein installation instructions are provided on the antenna (figures 3 and 6, antenna 10).  
Regarding claim 4, 
Baghdasarian teaches;
Wherein the antenna, when locked in the unfolded state, is capable of withstanding static loads and dynamic loads (the antenna reflector 10 as shown in figure 3).  

Regarding claim 5, 
Baghdasarian teaches;
Wherein the at least one of the static loads and the dynamic loads include wind loads up to 155 miles per hour (the antenna reflector 10 as shown in figure 3).    

Regarding claim 6, 
Baghdasarian teaches;
Wherein the antenna has overall antenna dimensions; wherein the antenna comprises a reflector; wherein dimensions of the reflector include a reflector height, a reflector length, and a reflector width; wherein the overall antenna dimensions are dominated by at least one of the reflector height and the reflector length; and wherein a depth of the antenna, when the antenna is configured in the first configuration, is dominated by the reflector width (figure 3, the antenna reflector 10 which has antenna dimensions).  

Regarding claim 7, 
Baghdasarian teaches;
Wherein the antenna includes a backing structure having a backing structure width; and wherein the depth dimension of the overall antenna dimensions, when the antenna is configured in the second configuration, is dominated by the backing structure width (figure 3 and 6, the backing structure which is behind the reflector antenna 10 and the antenna reflector has dimension).  

Regarding claim 8, 
Baghdasarian teaches;
Wherein the package further comprises a single package (figure 3).  

Regarding claim 9, 
Baghdasarian teaches;
Wherein the single package is configured to contain a reflector, a feed arm, and backing structure for the antenna (figures 3 and 6, reflector antenna and the backing structure behind the reflector, feed arm 18).  

Regarding claim 21, 
Baghdasarian teaches;
A system, for shipping an antenna, comprising (figure 3 and 6):  
a package (figure 3);  
an antenna (antenna reflector 10);  
a folding mechanism for configuring the antenna into at least one of a first configuration and a second configuration; wherein when in the first configuration, the antenna is configured for operational use; wherein when in the second configuration, the antenna is configured for shipping in the package (see figure 6a and 6b, the antenna reflector is folded in the housing for shipping or folding status and when outside of the housing for unfolding status for operation. See folding mechanism 30); 
wherein the folding mechanism and the locking mechanism facilitate configuring of the antenna, as received in the second configuration, into the first configuration (figure 6); 
a second folding mechanism; and wherein the second folding mechanism facilitates vertical rotation of at least one antenna element; wherein, when configured in the folded state (figure 6, the second vertical folding mechanism 31), the antenna occupies a smaller volume than when in the unfolded state (see figure 6); and wherein the package further comprises a single package (single package of figure 3).  

Baghdasarian does not disclose; 
A locking apparatus configured for securing the antenna in either the first configuration or the second configuration. 

However, Clark teaches;
A locking apparatus (The Examiner asserts than providing a locking apparatus is well known. For example, see Col. 2, lines 57-67 for teaching a locking apparatus).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a teaching of locking apparatus as taught by Clark, into Baghdasarian, in order to provide a better stability for the antenna system. 

Regarding claim 22, 
Baghdasarian teaches;
Wherein the single package is configured to contain a reflector, a feed arm, and backing structure for the antenna (figures 3 and 6, reflector antenna and the backing structure behind the reflector, feed arm 18).    

Regarding claim 23, 
Baghdasarian teaches;
Wherein the antenna comprises a reflector; and wherein dimensions of the reflector include a reflector height, a reflector length, and a reflector width (figure 3, the antenna reflector 10 which has antenna dimensions).    

Regarding claim 24, 
Baghdasarian teaches;
Wherein the antenna has overall antenna dimensions; and wherein the overall antenna dimensions are dominated by at least one of the reflector height and the reflector length (figures 3 and 6, antenna reflector 10).  

Regarding claim 25, 
Baghdasarian teaches;
Wherein a depth of the antenna, when the antenna is configured in the first configuration, is dominated by the reflector width (figures 3 and 6, antenna reflector 10 and the configuration as shown in figure 6).  

Regarding claim 26, 
Baghdasarian teaches;  
Wherein the antenna, when locked in the unfolded state, is capable of withstanding static loads and dynamic loads (the antenna reflector 10 as shown in figure 3).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Turner US 2017/0040684 and Allen et al. US 2008/0158078, each alone, discloses a reflector antenna with two folding mechanism; one for horizontal folding and another for a vertical folding a long with a backing structure. 
Legare et al. US 2009/0243955 discloses a reflector antenna with backing apparatus with folding mechanism. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845